DETAILED ACTION
Notice to Applicant
This communication is in response to the application submitted January 8, 2020.  The present application is a continuation of PCT International Patent Application number PCT/JP2018/027569, which claims priority to Japanese Patent Applications 2018-120942 and 2017-142727.  Claims 1 – 16 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 12 are objected to because of the following informalities:  
The Applicant used the abbreviation “BLE” (claim 2) and “MQTT” (claim 12) without defining the abbreviation.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claims 1, 7:  Measuring Unit; Device Communication Unit; Terminal Communication Unit; Selection Receiving Unit.
Claim 4:  Device Communication Unit; Terminal Communication Unit.
Claim 9:  Subject Information Receiving Unit; Subject Identification Unit; Terminal Communication Unit; Device Communication Unit; Selection Receiving Unit.
Claims 13, 14:  Device Communication Unit.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Certain claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.   The claim limitations invoking 35 U.S.C. 112(f) are as follows:
“a measuring unit” in claims 1 and 7 is not disclosed properly in the specification regarding its structure, material, and/or acts, and appears to be software implemented by undisclosed means. Paragraph 35 of the present specification states “The measuring unit 110 measures biological information of a subject”.
“a device communication unit” in claims 1, 4, 7, 9, 13, and 14 is not disclosed properly in the specification regarding its structure.  Paragraph 14 of the present specification recites “The device communication unit transmits, to the terminal communication unit, the biological information of the one subject…..”.  The device communication unit lacks structure to support the functions of the claim.
“a terminal communication unit” in claims 1, 4, 7, and 9  is not disclosed properly in the specification regarding its structure.  Paragraph 48 of the present specification recites the information processing terminal communication unit includes a terminal communication unit, however the terminal communication unit lacks structure to support the functions of the claim.
“a selection receiving unit” in claims 1, 7, and 9 is not disclosed properly in the specification regarding its structure.  Paragraph 48 of the present specification recites the information processing terminal communication unit includes a selection receiving unit, however the selection receiving unit lacks structure to support the functions of the claim.
“a subject information receiving unit” in claim 9 is not disclosed properly in the specification regarding its structure.  Paragraphs 73 and 74 of the present specification recites the information processing terminal communication unit includes a subject information receiving unit, and receives subject information of the subject acquired from the subject by the observer, however the subject information receiving unit lacks structure to support the functions of the claim.
“a subject identification unit” in claim 9 is not disclosed properly in the specification regarding its structure.  Paragraph 73 of the present specification recites the information processing terminal communication unit includes a subject identifying unit, however the subject identifying unit lacks structure to support the functions of the claim.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 1 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “measuring unit” is not clearly described in the specification.  The claims and/or specification fail to clearly point out a “measuring unit”.
Claims 1 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “advance” is not clearly described in the specification;  for example, what is the measuring unit configuration in advance of?  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step One
Claims 1 – 16 are drawn to a system, method, and program, which is/are statutory categories of invention (Step 1: YES). 

Step 2A Prong One
Independent claims 1, 7, and 13 – 16 recite a plurality of measuring devices attached to a plurality of subjects for measuring biological information of the subjects, and displaying the information captured from a measuring device
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by managing interactions between a patient and a physician, by allowing a physician to observe multiple physiological measurements simultaneously. If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices and/or managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).

Step 2A Prong Two
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements, as follows:
Claim 1 includes “measuring devices”, “a portable information processing terminal”, “displaying”, “a measuring unit”, “a device storage”,  “a device communication unit”,  “the information processing terminal”, “a terminal communication unit”, “a processing unit”, “a selection receiving unit”,  “the terminal communication unit transmits a command to each device communication19 of 29Attorney Docket No.: SHRSNZ00500 unit”.
Claims 2 – 3 recite the same or similar additional elements as in independent claim 1.
Claim 4 recites “biometric information” in addition to the same or similar elements as in independent claim 1.
Claim 5 recites “a server device having a server storage via a network” in addition to the same or similar elements as in independent claim 1.
Claim 6 recite the same or similar additional elements as in independent claim 1.
Claim 7 includes “measuring devices”, “a portable information processing terminal”, “displaying”, “a measuring unit”, “a device storage”,  “a device communication unit”,  “the information processing terminal”, “a terminal communication unit”, “a processing unit”, “a selection receiving unit”,  “the terminal communication unit transmits a command to each device communication19 of 29Attorney Docket No.: SHRSNZ00500 unit”, “an identification information generator”.
Claim 8 recites “an identification information generator” in addition to the same or similar additional elements as in independent claim 7.
Claim 9 includes “a subject information receiving unit” and “a subject identification unit” in addition to the same or similar additional elements as in independent claim 7.
Claim 10 recites the same or similar additional elements as in independent claim 7.
Claim 11 recites “a first server device and a server processing unit” in addition to the same or similar additional elements as in independent claim 7.
Claim 12 recites “a first server device via a second server device as an MQTT server” in addition to the same or similar additional elements as in independent claim 7.
Claims 13 – 16 recite the same or similar additional elements as in independent claims 1 and 7.
The elements above are additional elements that are recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).

Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2 – 6 and 8 - 12 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)1 – 2, 5- 6, 13, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaines et al., herein after Gaines (U.S. Publication Number 2012/0226768 A1) in view of Vassallo et al., herein after Vassallo (U.S. Publication Number 2013/0267861 A1).

Claim 1: Gaines teaches a biological information monitoring system (paragraph 9 discloses a remote monitoring system for monitoring the status of a plurality of medical devices located remotely from the monitoring system at a patient care or home care facility) including 
a plurality of measuring devices attached to a plurality of subjects for measuring biological information of the subjects (paragraph 9 discloses monitoring a plurality of medical devices, including, but not limited to respirators, enteral feeding devices, pulse oximeters, blood pressure monitors, pulse monitors, weight scales, and glucose meters; paragraph 27 discloses one or more medical devices provided at a patient facility for monitoring the medical condition and/or administering medical treatment to one or more patients, indicating a plurality of medical devices attached to a plurality of subjects), and 
a portable information processing terminal for an observer for displaying the biological information of the subjects measured by the measuring devices (paragraph 43 discloses computer screens that depict accessible medical devices, and include portable devices such as personal computers, tablets, personal digital assistants, and smartphones); 
each measuring device (paragraph 9 discloses monitoring a plurality of medical devices) including: 
a measuring unit configured to be managed in advance as a set together with other measuring devices that are attached to one subject, wherein the measuring unit is configured to identify the set that includes the measuring devices (Figures 3b, 3c, and 3d; paragraph 38 discloses authorization of a user to view medical device data, including a listing of medical devices associated with an identified patient which indicates a “set” of measuring units associated with an individual patient; paragraph 43 discloses displays that provide information from multiple medical devices), and 
thereby identification information capable of identifying the subject to which the set of measuring devices are attached is given in advance (paragraph 35 discloses medical device identifying information and associated patient identifying information; paragraph 38 discloses a listing of medical devices which are associated with the identified patient).  
Gaines fails to explicitly teach the following limitations met by Vassallo as cited:
the measuring unit is configured to measure the biological information of the subject (paragraph 37 discloses the PMP (parameter monitoring platform) includes multiple healthcare equipment module (HCE), where the HCE is configured to measure one or more physiological parameters of a healthcare recipient (patient); paragraph 47 discloses the PMP device obtains a series of measurements of one or more physiological parameters of a single monitored patient over a period of time), 
a device storage configured to store the identification information and the biological information measured by the measuring unit (paragraph 26 discloses an example system for collecting measurements of physiological parameters of patients; paragraph 28 discloses an electronic communication network which can include storage devices; paragraph 33 discloses the client devices can communicate various types of information with each other through the network, thus indicating storing the identification and measurement data), and 
a device communication unit configured to transmit the identification information stored by the device storage to the information processing terminal (paragraph 28 discloses an electronic communication network which can include storage devices; paragraph 33 discloses the client devices can communicate various types of information with each other through the network, where a set of client devices includes a set of PMP devices and a monitor, each of the PMP devices can send data representing physiological parameters of patients to the monitor device), 
the information processing terminal (paragraph 28 discloses an electronic communication network which is a set of computing devices and links between the computing devices, indicating an information processing terminal) including: 
a terminal communication unit (paragraph 28 discloses an electronic communication network which is a set of computing devices and links between the computing devices, indicating an information processing terminal) configured to receive a plurality of pieces of the identification information transmitted from the device communication unit of each of the measuring devices attached to the subjects (paragraph 33 discloses the client devices can communicate various types of information with each other through the network, where a set of client devices includes a set of PMP devices and a monitor, each of the PMP devices can send data representing physiological parameters of patients to the monitor device), 
a processing unit (paragraph 28 discloses an electronic communication network which is a set of computing devices and links between the computing devices, indicating an information processing terminal) configured to generate display information for displaying the pieces of identification information to allow the observer to select them (Figure 3 discloses displaying NIBP, pulse rate, SpO2, and temperature, illustrating displaying pieces of identification information; paragraph 4 discloses a display area allocated for each identified  physiological module), and 
a selection receiving unit configured to receive a selection of one piece of identification information from the pieces of identification information by the observer (paragraph 63 discloses selection of the NIBP cuff inflation button starts and ends the inflation of the cuff, indicating the selection of the identification information; paragraph 71 discloses the display screen enables a user to select the parameter reporting frames in order to change how the parameters are represented on the display), 
wherein the terminal communication unit (paragraph 28 discloses an electronic communication network which is a set of computing devices and links between the computing devices, indicating an information processing terminal) transmits a command to each device communication19 of 29Attorney Docket No.: SHRSNZ00500 unit for allowing the device communication unit to transmit biological information of one subject to which the measuring devices storing the one piece of identification information received by the selection receiving unit are attached (paragraph 33 discloses the client devices can communicate various types of information with each other through the network, where a set of client devices includes a set of PMP devices and a monitor, each of the PMP devices can send data representing physiological parameters of patients to the monitor device), 
the device communication unit (paragraph 28 discloses an electronic communication network which is a set of computing devices and links between the computing devices, indicating an information processing terminal) transmits, to the terminal communication unit, the biological information of the one subject to which the measuring devices storing the one piece of identification information are attached in response to the transmission command transmitted from the terminal communication unit (paragraph 33 discloses the client devices can communicate various types of information with each other through the network, where a set of client devices includes a set of PMP devices and a monitor, each of the PMP devices can send data representing physiological parameters of patients to the monitor device), and 
the processing unit  (paragraph 28 discloses an electronic communication network which is a set of computing devices and links between the computing devices, indicating an information processing terminal) generates display information for displaying the biological information received by the terminal communication unit on a display screen of the information processing terminal (paragraph 63 discloses selection of the NIBP cuff inflation button starts and ends the inflation of the cuff, indicating the selection of the identification information; paragraph 71 discloses the display screen enables a user to select the parameter reporting frames in order to change how the parameters are represented on the display).  
Gaines discloses a remote monitoring system for monitoring medical devices via wireless communication networks.  This includes monitoring the status of a plurality of medical devices located remotely from the monitoring system at a patient care or home care facility.  An authorized user is provided the ability to view a listing of medical devices which are presently associated with an identified patient (paragraph 38).
Vassallo discloses user interface enhancements for physiological parameter monitoring platform devices.  One or more physiological sensor modules, connected to a patient, are configured for presentation of the data.  After the one or more physiological sensor modules are identified, the monitoring device is configured so that one or more display areas are allocated on a display screen for displaying the physiological data of the patient (paragraph 4).
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Gaines to further include configuring a presentation of physiological data for a patient using one or more physiological sensor devices as disclosed by Vassallo.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Gaines in this way to allow multiple health care equipment modules to measure one or more physiological parameters of a healthcare patient (Vassallo:  paragraph 38) and to display the measurements in a parameter reporting area which contains a representation of the different measurements of a patient (Figure 3 and paragraph 60).

Claim 2: Gaines and Vassallo teach the biological information monitoring system according to claim 1.  Gaines discloses a system wherein information exchange between the measuring devices and the information processing terminal is performed using a BLE wireless communication technology (paragraph 9 discloses communicating with a plurality of wireless relay modules via a wireless relay network, which is further configured to communicate with the remote monitoring device over an internet accessible wireless communication network; paragraph 28 discloses a BLUETOOTH network).  

Claim 5:  Gaines and Vassallo teach the biological information monitoring system according to claim 1.  Gaines discloses a system wherein the information processing terminal is connected to a server device having a server storage via a network (paragraph 12 discloses the remote monitoring system may be configured for secure communications with a patient care database that securely stores associated patient information; paragraph 57 discloses a computer system which includes a processor, memory, storage device, and input/output devices), and 
the server storage associates the identification information with the subject to which the measuring devices storing the identification information are attached (paragraph 10 discloses a device integration server in communication with the wireless relay module for receiving data packets from the wireless relay modules including information provided by the medical devices, where the information includes identification of an associated medical device and data of the medical device). 

Claim 6: Gaines and Vassallo teach the biological information monitoring system according to claim 1. Gaines discloses a system wherein the measuring devices are directed to two or more measuring devices selected from an intracerebral oxygen saturation monitor, an electrocardiograph, a sphygmomanometer, a pulse oximeter, and an echo (paragraph 9 discloses medical devices including, but not limited to, respirators, feeding devices pulse oximeters, blood pressure monitors (sphygmomanometer), pulse monitors, and glucose meters).  

Claim 13: Gaines teaches a biological information monitoring method performed in a biological information monitoring system including 
a plurality of measuring devices attached to a plurality of subjects for measuring biological information of the subjects (paragraph 9 discloses monitoring a plurality of medical devices, including, but not limited to respirators, enteral feeding devices, pulse oximeters, blood pressure monitors, pulse monitors, weight scales, and glucose meters; paragraph 27 discloses one or more medical devices provided at a patient facility for monitoring the medical condition and/or administering medical treatment to one or more patients, indicating a plurality of medical devices attached to a plurality of subjects), and 
a portable information processing terminal for an observer for displaying the biological information of the subjects measured by the measuring devices (paragraph 43 discloses computer screens that depict accessible medical devices, and include portable devices such as personal computers, tablets, personal digital assistants, and smartphones), 
the method causing each of the measuring devices (paragraph 9 discloses monitoring a plurality of medical devices) to perform: 
a measuring step of being managed in advance as a set together with other measuring devices that are attached to one subject, wherein the measuring device is configured to identify the set that includes the measuring devices (Figures 3b, 3c, and 3d; paragraph 38 discloses authorization of a user to view medical device data, including a listing of medical devices associated with an identified patient which indicates a “set” of measuring units associated with an individual patient; paragraph 43 discloses displays that provide information from multiple medical devices), and 
thereby identification information capable of identifying the subject to which the set of measuring devices are attached is given in advance (paragraph 35 discloses medical device identifying information and associated patient identifying information; paragraph 38 discloses a listing of medical devices which are associated with the identified patient).  
Gaines fails to explicitly teach the following limitations met by Vassallo as cited:
 the measuring devices are configured to measure the biological information of the subject (paragraph 37 discloses the PMP (parameter monitoring platform) includes multiple healthcare equipment module (HCE), where the HCE is configured to measure one or more physiological parameters of a healthcare recipient (patient); paragraph 47 discloses the PMP device obtains a series of measurements of one or more physiological parameters of a single monitored patient over a period of time), 
a device storing step of storing the identification information and the biological information measured in the measuring step (paragraph 26 discloses an example system for collecting measurements of physiological parameters of patients; paragraph 28 discloses an electronic communication network which can include storage devices; paragraph 33 discloses the client devices can communicate various types of information with each other through the network, thus indicating storing the identification and measurement data), and 
a device communicating step of transmitting the identification information stored in the device storing step to the information processing terminal (paragraph 28 discloses an electronic communication network which can include storage devices; paragraph 33 discloses the client devices can communicate various types of information with each other through the network, where a set of client devices includes a set of PMP devices and a monitor, each of the PMP devices can send data representing physiological parameters of patients to the monitor device), 
the method further causing the information processing terminal (paragraph 28 discloses an electronic communication network which is a set of computing devices and links between the computing devices, indicating an information processing terminal) to perform: 
a terminal communicating step of receiving a plurality of pieces of the identification information transmitted from a device communication unit of each of the measuring devices attached to the subjects (paragraph 33 discloses the client devices can communicate various types of information with each other through the network, where a set of client devices includes a set of PMP devices and a monitor, each of the PMP devices can send data representing physiological parameters of patients to the monitor device), 
a processing step of generating display information for displaying the pieces of identification information to allow the observer to select them (Figure 3 discloses displaying NIBP, pulse rate, SpO2, and temperature, illustrating displaying pieces of identification information; paragraph 4 discloses a display area allocated for each identified  physiological module), and 
a selection receiving step of receiving a selection of one piece of identification information from the pieces of identification information by the observer (paragraph 63 discloses selection of the NIBP cuff inflation button starts and ends the inflation of the cuff, indicating the selection of the identification information; paragraph 71 discloses the display screen enables a user to select the parameter reporting frames in order to change how the parameters are represented on the display), 
wherein the information processing terminal transmits a command to the measuring devices for allowing the measuring devices to transmit biological information of one subject to which the 24 of 29Attorney Docket No.: SHRSNZ00500 measuring devices storing the one piece of identification information received in the selection receiving step are attached (paragraph 33 discloses the client devices can communicate various types of information with each other through the network, where a set of client devices includes a set of PMP devices and a monitor, each of the PMP devices can send data representing physiological parameters of patients to the monitor device), 
the measuring devices transmit, to the information processing terminal, the biological information of the one subject to which the measuring devices storing the one piece of identification information are attached in response to the transmission command transmitted from the information processing terminal (paragraph 33 discloses the client devices can communicate various types of information with each other through the network, where a set of client devices includes a set of PMP devices and a monitor, each of the PMP devices can send data representing physiological parameters of patients to the monitor device), and 
the information processing terminal generates display information for displaying the biological information transmitted by the measuring devices and received by the information processing terminal on a display screen of the information processing terminal (paragraph 63 discloses selection of the NIBP cuff inflation button starts and ends the inflation of the cuff, indicating the selection of the identification information; paragraph 71 discloses the display screen enables a user to select the parameter reporting frames in order to change how the parameters are represented on the display).  
The motivation to combine the teachings of Gaines and Vassallo is discussed in the rejection of claim 1, and incorporated herein.

Claim 15: Gaines teaches a biological information monitoring program for embodying a biological information monitoring system including 
a plurality of measuring devices attached to a plurality of subjects for measuring biological information of the subjects (paragraph 9 discloses monitoring a plurality of medical devices, including, but not limited to respirators, enteral feeding devices, pulse oximeters, blood pressure monitors, pulse monitors, weight scales, and glucose meters; paragraph 27 discloses one or more medical devices provided at a patient facility for monitoring the medical condition and/or administering medical treatment to one or more patients, indicating a plurality of medical devices attached to a plurality of subjects), and 
a portable information processing terminal for an observer for displaying the biological information of the subjects measured by the measuring devices (paragraph 43 discloses computer screens that depict accessible medical devices, and include portable devices such as personal computers, tablets, personal digital assistants, and smartphones), 
the program (paragraph 32 discloses program data; paragraph 39 discloses the server may be programmed to provide data from the medical device to the server) causing each of the measuring devices (paragraph 9 discloses monitoring a plurality of medical devices) to embody: 
a terminal communicating function of managing each measuring device in advance 26 of 29Attorney Docket No.: SHRSNZ00500 as a set together with other measuring devices that are attached to one subject, wherein the measuring device is configured to identify the set that includes the measuring devices (Figures 3b, 3c, and 3d; paragraph 38 discloses authorization of a user to view medical device data, including a listing of medical devices associated with an identified patient which indicates a “set” of measuring units associated with an individual patient; paragraph 43 discloses displays that provide information from multiple medical devices), and
thereby identification information capable of identifying the subject to which the set of measuring devices are attached is given in advance (paragraph 35 discloses medical device identifying information and associated patient identifying information; paragraph 38 discloses a listing of medical devices which are associated with the identified patient).  
Gaines fails to explicitly teach the following limitations met by Vassallo as cited:
causing the information processing terminal to receive a plurality of pieces of the identification information transmitted from the measuring devices attached to the subjects (paragraph 33 discloses the client devices can communicate various types of information with each other through the network, where a set of client devices includes a set of PMP devices and a monitor, each of the PMP devices can send data representing physiological parameters of patients to the monitor device), 
a processing function of generating display information for displaying the pieces of identification information to allow the observer to select them (Figure 3 discloses displaying NIBP, pulse rate, SpO2, and temperature, illustrating displaying pieces of identification information; paragraph 4 discloses a display area allocated for each identified  physiological module), and 
a selection receiving function of receiving a selection of one piece of identification information from the pieces of identification information by the observer (paragraph 63 discloses selection of the NIBP cuff inflation button starts and ends the inflation of the cuff, indicating the selection of the identification information; paragraph 71 discloses the display screen enables a user to select the parameter reporting frames in order to change how the parameters are represented on the display), 
wherein the terminal communicating function transmits a command to the measuring devices for allowing the measuring devices to transmit biological information of one subject to which the measuring devices storing the one piece of identification information received in the selection receiving function are attached (paragraph 33 discloses the client devices can communicate various types of information with each other through the network, where a set of client devices includes a set of PMP devices and a monitor, each of the PMP devices can send data representing physiological parameters of patients to the monitor device), and 
the processing function generates display information for displaying the biological information transmitted by the measuring devices and received by the terminal communicating function on a display screen of the information processing terminal (paragraph 63 discloses selection of the NIBP cuff inflation button starts and ends the inflation of the cuff, indicating the selection of the identification information; paragraph 71 discloses the display screen enables a user to select the parameter reporting frames in order to change how the parameters are represented on the display).  
The motivation to combine the teachings of Gaines and Vassallo is discussed in the rejection of claim 1, and incorporated herein.

Claim 16: Gaines teaches a biological information monitoring program for embodying a biological information monitoring system including 
a plurality of measuring devices attached to a plurality of subjects for measuring biological information of the subjects (paragraph 9 discloses monitoring a plurality of medical devices, including, but not limited to respirators, enteral feeding devices, pulse oximeters, blood pressure monitors, pulse monitors, weight scales, and glucose meters; paragraph 27 discloses one or more medical devices provided at a patient facility for monitoring the medical condition and/or administering medical treatment to one or more patients, indicating a plurality of medical devices attached to a plurality of subjects), and 
a portable information processing terminal for an observer for displaying the biological information of the subjects measured by the measuring devices (paragraph 43 discloses computer screens that depict accessible medical devices, and include portable devices such as personal computers, tablets, personal digital assistants, and smartphones), 
the program (paragraph 32 discloses program data; paragraph 39 discloses the server may be programmed to provide data from the medical device to the server)causing each of the measuring devices (paragraph 9 discloses monitoring a plurality of medical devices) to embody: 
a terminal communicating function of managing each measuring device in advance as a set together with other measuring devices that are attached to one subject, wherein identification information is given for each set of the measuring devices in advance (Figures 3b, 3c, and 3d; paragraph 38 discloses authorization of a user to view medical device data, including a listing of medical devices associated with an identified patient which indicates a “set” of measuring units associated with an individual patient; paragraph 43 discloses displays that provide information from multiple medical devices).
Gaines fails to explicitly teach the following limitations met by Vassallo as cited:
causing the information processing terminal to receive a plurality of pieces of the 27 of 29Attorney Docket No.: SHRSNZ00500 identification information of the subjects transmitted from the measuring devices attached to the subjects (paragraph 33 discloses the client devices can communicate various types of information with each other through the network, where a set of client devices includes a set of PMP devices and a monitor, each of the PMP devices can send data representing physiological parameters of patients to the monitor device), 
a processing function of generating display information for displaying the pieces of identification information of the subjects to allow the observer to select them (Figure 3 discloses displaying NIBP, pulse rate, SpO2, and temperature, illustrating displaying pieces of identification information; paragraph 4 discloses a display area allocated for each identified  physiological module), and 
a selection receiving function of receiving a selection of one piece of identification information of the one subject from the pieces of identification information of the subjects by the observer (paragraph 63 discloses selection of the NIBP cuff inflation button starts and ends the inflation of the cuff, indicating the selection of the identification information; paragraph 71 discloses the display screen enables a user to select the parameter reporting frames in order to change how the parameters are represented on the display), 
wherein the terminal communicating function transmits a command to the measuring devices for allowing the measuring devices to transmit biological information of the one subject to which the measuring devices storing the one piece of identification information of the one subject received in the selection receiving function are attached (paragraph 33 discloses the client devices can communicate various types of information with each other through the network, where a set of client devices includes a set of PMP devices and a monitor, each of the PMP devices can send data representing physiological parameters of patients to the monitor device), and 
the processing function generates display information for displaying the biological information transmitted by the measuring devices and received by the terminal communicating function on a display screen of the information processing terminal (paragraph 63 discloses selection of the NIBP cuff inflation button starts and ends the inflation of the cuff, indicating the selection of the identification information; paragraph 71 discloses the display screen enables a user to select the parameter reporting frames in order to change how the parameters are represented on the display).
The motivation to combine the teachings of Gaines and Vassallo is discussed in the rejection of claim 1, and incorporated herein.

Claim(s) 3 – 4, 7 – 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaines et al., herein after Gaines (U.S. Publication Number 2012/0226768 A1) in view of Vassallo et al., herein after Vassallo (U.S. Publication Number 2013/0267861 A1) further in view of Stump et al., herein after Stump (U.S. Publication Number 2016/0029890 A1).

Claim 3: Gaines and Vassallo teach the biological information monitoring system according to claim 1.
Gaines and Vassallo fail to explicitly teach the following limitations met by Stump as cited:
wherein the processing unit generates display information for displaying biometric information associated with one piece of identification information associated with one subject selected by the observer within one display screen (paragraph 37 discloses registering and assigning monitoring devices via RFID, QR Code, barcode or similar identifications, with subjects, subject biometric information, and subject identifying information).  
Gaines discloses a remote monitoring system for monitoring medical devices via wireless communication networks.  This includes monitoring the status of a plurality of medical devices located remotely from the monitoring system at a patient care or home care facility.  An authorized user is provided the ability to view a listing of medical devices which are presently associated with an identified patient (paragraph 38).
Vassallo discloses user interface enhancements for physiological parameter monitoring platform devices.  One or more physiological sensor modules, connected to a patient, are configured for presentation of the data.  After the one or more physiological sensor modules are identified, the monitoring device is configured so that one or more display areas are allocated on a display screen for displaying the physiological data of the patient (paragraph 4).
Stump discloses a system and computer implemented methods of automated triage prioritization including a mobile communication and display device with a communications interface which is configured to receive electronic signals from a plurality of monitoring devices, which correspond to a plurality of real-time physiological parameters and subjects.  
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Gaines and Vassallo to further include computer implemented systems and methods of automated physiological monitoring, prognosis, and triage as disclosed by Stump.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Gaines and Vassallo in this way to provide cost effective systems and methods for real-time, continuous monitoring of physiological and environmental parameters of subjects (Stump:  paragraph 4).

Claim 4: Gaines and Vassallo teach the biological information monitoring system according to claim 1.
Gaines fails to explicitly teach the following limitations met by Vassallo as cited:
wherein the processing unit generates display information for displaying an instruction button for receiving an instruction from the observer on the display screen (paragraph 71 discloses the display screen enables a user to select the parameter reporting frames in order to change how the parameters are represented on the display). 
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Gaines to further include configuring a presentation of physiological data for a patient using one or more physiological sensor devices as disclosed by Vassallo.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Gaines in this way since to allow multiple health care equipment modules to measure one or more physiological parameters of a healthcare patient (Vassallo:  paragraph 38) and to display the measurements in a parameter reporting area which contains a representation of the different measurements of a patient (Figure 3 and paragraph 60).
Gaines and Vassallo fail to explicitly teach the following limitations met by Stump as cited:
the instruction button is provided for allowing the device communication unit to transmit, to the terminal communication unit, biometric information of one subject to which the measuring devices storing the one piece of identification information are attached in response to the transmission command transmitted from the terminal communication unit (paragraph 62 discloses an interface to electronics configured to receive and/or transmit electronic signals, including biometric data, from and/or to a biometric subsystem and external electronic subsystem of a monitoring device, including a processor and memory).  
The motivation to combine the teachings of Gaines, Vassallo, and Stump is discussed in the rejection of claim 3, and incorporated herein.

Claim 7: Gaines teaches a biological information monitoring system (paragraph 9 discloses a remote monitoring system for monitoring the status of a plurality of medical devices located remotely from the monitoring system at a patient care or home care facility) including 
a plurality of measuring devices attached to a plurality of subjects for measuring biological information of the subjects (paragraph 9 discloses monitoring a plurality of medical devices, including, but not limited to respirators, enteral feeding devices, pulse oximeters, blood pressure monitors, pulse monitors, weight scales, and glucose meters; paragraph 27 discloses one or more medical devices provided at a patient facility for monitoring the medical condition and/or administering medical treatment to one or more patients, indicating a plurality of medical devices attached to a plurality of subjects), and 
a portable information processing terminal for an observer for displaying the biological information of the subjects measured by the measuring devices (paragraph 43 discloses computer screens that depict accessible medical devices, and include portable devices such as personal computers, tablets, personal digital assistants, and smartphones); 
each measuring device (paragraph 9 discloses monitoring a plurality of medical devices)  including: 
a measuring unit configured to be managed in advance as a set together with other measuring devices that are attached to one subject (Figures 3b, 3c, and 3d; paragraph 38 discloses authorization of a user to view medical device data, including a listing of medical devices associated with an identified patient which indicates a “set” of measuring units associated with an individual patient; paragraph 43 discloses displays that provide information from multiple medical devices).
Gaines fails to explicitly teach the following limitations met by Vassallo as cited:
measure biological information of the subject (paragraph 37 discloses the PMP (parameter monitoring platform) includes multiple healthcare equipment module (HCE), where the HCE is configured to measure one or more physiological parameters of a healthcare recipient (patient); paragraph 47 discloses the PMP device obtains a series of measurements of one or more physiological parameters of a single monitored patient over a period of time), 
a device storage configured to store the identification information given for each set of the measuring devices, and the biological information measured by the measuring unit (paragraph 26 discloses an example system for collecting measurements of physiological parameters of patients; paragraph 28 discloses an electronic communication network which can include storage devices; paragraph 33 discloses the client devices can communicate various types of information with each other through the network, thus indicating storing the identification and measurement data), 
allow the device storage to store the identification information (paragraph 26 discloses an example system for collecting measurements of physiological parameters of patients; paragraph 28 discloses an electronic communication network which can include storage devices; paragraph 33 discloses the client devices can communicate various types of information with each other through the network, thus indicating storing the identification and measurement data), and 
a device communication unit configured to transmit the identification information of the subject stored by the device storage to the information processing terminal (paragraph 28 discloses an electronic communication network which can include storage devices; paragraph 33 discloses the client devices can communicate various types of information with each other through the network, where a set of client devices includes a set of PMP devices and a monitor, each of the PMP devices can send data representing physiological parameters of patients to the monitor device), 21 of 29Attorney Docket No.: SHRSNZ00500 
the information processing terminal (paragraph 28 discloses an electronic communication network which is a set of computing devices and links between the computing devices, indicating an information processing terminal) including: 
a terminal communication unit (paragraph 28 discloses an electronic communication network which is a set of computing devices and links between the computing devices, indicating an information processing terminal) configured to receive a plurality of pieces of the identification information of the subjects transmitted from the device communication unit of each of the measuring devices attached to the subjects (paragraph 33 discloses the client devices can communicate various types of information with each other through the network, where a set of client devices includes a set of PMP devices and a monitor, each of the PMP devices can send data representing physiological parameters of patients to the monitor device), 
a processing unit (paragraph 28 discloses an electronic communication network which is a set of computing devices and links between the computing devices, indicating an information processing terminal) configured to generate display information for displaying the pieces of identification information of the subjects to allow the observer to select them (Figure 3 discloses displaying NIBP, pulse rate, SpO2, and temperature, illustrating displaying pieces of identification information; paragraph 4 discloses a display area allocated for each identified  physiological module), and 
a selection receiving unit (paragraph 28 discloses an electronic communication network which is a set of computing devices and links between the computing devices, indicating an information processing terminal) configured to receive a selection of one piece of identification information of one subject from the pieces of identification information of the subjects by the observer (paragraph 63 discloses selection of the NIBP cuff inflation button starts and ends the inflation of the cuff, indicating the selection of the identification information; paragraph 71 discloses the display screen enables a user to select the parameter reporting frames in order to change how the parameters are represented on the display), 
wherein the terminal communication unit (paragraph 28 discloses an electronic communication network which is a set of computing devices and links between the computing devices, indicating an information processing terminal) transmits a command to each device communication unit for allowing the device communication unit to transmit biological information of the one subject to which the measuring devices storing the one piece of identification information of the one subject received by the selection receiving unit are attached (paragraph 33 discloses the client devices can communicate various types of information with each other through the network, where a set of client devices includes a set of PMP devices and a monitor, each of the PMP devices can send data representing physiological parameters of patients to the monitor device), 
the device communication unit (paragraph 28 discloses an electronic communication network which is a set of computing devices and links between the computing devices, indicating an information processing terminal) transmits, to the terminal communication unit, the biological information of the one subject to which the measuring devices storing the one piece of identification information of the one subject are attached in response to the transmission command transmitted from the terminal communication unit (paragraph 33 discloses the client devices can communicate various types of information with each other through the network, where a set of client devices includes a set of PMP devices and a monitor, each of the PMP devices can send data representing physiological parameters of patients to the monitor device), and 
the processing unit (paragraph 28 discloses an electronic communication network which is a set of computing devices and links between the computing devices, indicating an information processing terminal) generates display information for displaying the biological information received by the terminal communication unit on a display screen of the information processing terminal (paragraph 63 discloses selection of the NIBP cuff inflation button starts and ends the inflation of the cuff, indicating the selection of the identification information; paragraph 71 discloses the display screen enables a user to select the parameter reporting frames in order to change how the parameters are represented on the display).  
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Gaines to further include configuring a presentation of physiological data for a patient using one or more physiological sensor devices as disclosed by Vassallo.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Gaines in this way since to allow multiple health care equipment modules to measure one or more physiological parameters of a healthcare patient (Vassallo:  paragraph 38) and to display the measurements in a parameter reporting area which contains a representation of the different measurements of a patient (Figure 3 and paragraph 60).
Gaines and Vassallo fail to explicitly teach the following limitations met by Stump as cited:
an identification information generator configured to issue additional information in response to a request (Figure 4 discloses assigning a new device; paragraph 37 discloses registering and assigning monitoring devices via RFID, QR Code, barcode or similar identifications, with subjects, subject biometric information, and subject identifying information, where the subject identifying information is interpreted as identification information; paragraph 89 discloses displaying additional physiological signs), 
generate identification information including the additional information and the identification information as identification information of one subject to which the measuring devices included in one set are attached (Figure 4 discloses assigning a new device; paragraph 37 discloses registering and assigning monitoring devices via RFID, QR Code, barcode or similar identifications, with subjects, subject biometric information, and subject identifying information, where the subject identifying information is interpreted as identification information;  paragraph 89 discloses displaying additional physiological signs). 
The motivation to combine the teachings of Gaines, Vassallo, and Stump is discussed in the rejection of claim 3, and incorporated herein.

Claim 8: Gaines and Vassallo teach the biological information monitoring system according to claim 7.
Gaines fails to explicitly teach the following limitations met by Vassallo as cited:
wherein the identification information generator uses time information or position information as the additional information (paragraph 47 discloses the PMP device obtains a series of measurements of one or more physiological parameters of a single monitored patient over a period of time).  
The motivation to combine the teachings of Gaines, Vassallo, and Stump is discussed in the rejection of claim 3, and incorporated herein.

Claim 9: Gaines and Vassallo teach the biological information monitoring system according to claim 7.  Gaines discloses a subject information receiving unit that receives subject information of the subject acquired from the subject by the observer (paragraph 10 discloses receiving data packets from the wireless relay modules including information from the medical devices, where the information includes identification of the associated medical device and data of the medical device, and may also include patient identification information), and 
a subject identification unit that identifies one subject having subject information corresponding to the subject information received by the subject information receiving unit from a subject information database stored in advance in a predetermined storage device (paragraph 10 discloses receiving data packets from the wireless relay modules including information from the medical devices, where the information includes identification of the associated medical device and data of the medical device, and may also include patient identification information; paragraph 12 discloses a patient care database node that securely stores associated patient information). 
Gaines fails to explicitly teach the following limitations met by Vassallo as cited:
wherein the information processing terminal (paragraph 28 discloses an electronic communication network which is a set of computing devices and links between the computing devices, indicating an information processing terminal) further includes:  22 of 29Attorney Docket No.: SHRSNZ00500 
wherein the terminal communication unit transmits an instruction to the device communication unit for allowing the device communication unit to transmit biological information of the one subject to which the measuring devices storing the one piece of identification information received by the selection receiving unit are attached, or biological information of the one subject identified by the subject identifying unit (paragraph 33 discloses the client devices can communicate various types of information with each other through the network, where a set of client devices includes a set of PMP devices and a monitor, each of the PMP devices can send data representing physiological parameters of patients to the monitor device). 
The motivation to combine the teachings of Gaines, Vassallo, and Stump is discussed in the rejection of claim 3, and incorporated herein.

Claim 10: Gaines and Vassallo teach the biological information monitoring system according to claim 9.  Gaines discloses wherein the subject information includes at least one of name information, fingerprint information, vein information, face information, and/or iris information (paragraph 10 discloses receiving data packets from the wireless relay modules including information from the medical devices, where the information includes identification of the associated medical device and data of the medical device, and may also include patient identification information). 

Claim 11: Gaines and Vassallo teach the biological information monitoring system according to claim 7.  Gaines teaches a system wherein the biological information monitoring system further includes an information processing device for remotely monitoring the biological information (paragraph 9 discloses a remote monitoring system for monitoring the status of a plurality of medical devices located remotely from the monitoring system at a patient care or home care facility; paragraph 43 discloses computer screens that depict accessible medical devices, and include portable devices such as personal computers, tablets, personal digital assistants, and smartphones), 
the information processing terminal and the information processing device are connected via a network to a first server device having a server storage and a server processing unit (paragraph 12 discloses the remote monitoring system may be configured for secure communications with a patient care database that securely stores associated patient information; paragraph 57 discloses a computer system which includes a processor, memory, storage device, and input/output devices), 
the server storage receives and stores the biological information transmitted from the information processing terminal (paragraph 57 discloses a computer system which includes a processor, memory, storage device, and input/output devices), and 
the server processing unit generates display information for displaying the biological information on a display screen of the information processing device (paragraph 35 discloses medical device identifying information and associated patient identifying information; paragraph 38 discloses a listing of medical devices which are associated with the identified patient).  

Claim 12: Gaines and Vassallo teach the biological information monitoring system according to claim 11.
Gaines and Vassallo fail to explicitly teach the following limitations met by Stump as cited:
wherein the information processing terminal is further connected to the first server device via a second23 of 29Attorney Docket No.: SHRSNZ00500 server device as an MQTT server (paragraph 80 discloses machine to machine communications such as in an Internet of Things (IoT) infrastructure).  
The motivation to combine the teachings of Gaines, Vassallo, and Stump is discussed in the rejection of claim 3, and incorporated herein.

Claim 14: Gaines teaches a biological information monitoring method performed in a biological information monitoring system including 
a plurality of measuring devices attached to a plurality of subjects for measuring biological information of the subjects (paragraph 9 discloses monitoring a plurality of medical devices, including, but not limited to respirators, enteral feeding devices, pulse oximeters, blood pressure monitors, pulse monitors, weight scales, and glucose meters; paragraph 27 discloses one or more medical devices provided at a patient facility for monitoring the medical condition and/or administering medical treatment to one or more patients, indicating a plurality of medical devices attached to a plurality of subjects), and 
a portable information processing terminal for an observer for displaying the biological information of the subjects measured by the measuring devices (paragraph 43 discloses computer screens that depict accessible medical devices, and include portable devices such as personal computers, tablets, personal digital assistants, and smartphones), 
the method causing the measuring devices (paragraph 9 discloses monitoring a plurality of medical devices) to perform: 
a measuring step of being managed in advance as a set together with other measuring devices that are attached to one subject, wherein identification information is given to each measuring device in advance for each set of the measuring devices (Figures 3b, 3c, and 3d; paragraph 38 discloses authorization of a user to view medical device data, including a listing of medical devices associated with an identified patient which indicates a “set” of measuring units associated with an individual patient; paragraph 43 discloses displays that provide information from multiple medical devices).
Gaines fails to explicitly teach the following limitations met by Vassallo as cited:
measuring the biological information of the subject (paragraph 37 discloses the PMP (parameter monitoring platform) includes multiple healthcare equipment module (HCE), where the HCE is configured to measure one or more physiological parameters of a healthcare recipient (patient); paragraph 47 discloses the PMP device obtains a series of measurements of one or more physiological parameters of a single monitored patient over a period of time), 
a device storing step of storing the identification information of the subject and the biological information measured in the measuring step (paragraph 26 discloses an example system for collecting measurements of physiological parameters of patients; paragraph 28 discloses an electronic communication network which can include storage devices; paragraph 33 discloses the client devices can communicate various types of information with each other through the network, thus indicating storing the identification and measurement data), and 
a device communicating step of transmitting the identification information of the subject stored in the device storing step to the information processing terminal (paragraph 28 discloses an electronic communication network which can include storage devices; paragraph 33 discloses the client devices can communicate various types of information with each other through the network, where a set of client devices includes a set of PMP devices and a monitor, each of the PMP devices can send data representing physiological parameters of patients to the monitor device), 25 of 29Attorney Docket No.: SHRSNZ00500 
the method further causing the information processing terminal (paragraph 28 discloses an electronic communication network which is a set of computing devices and links between the computing devices, indicating an information processing terminal) to perform: 
a terminal communicating step of receiving a plurality of pieces of the identification information of the subjects transmitted from a device communication unit of each of the measuring devices attached to the subjects (paragraph 33 discloses the client devices can communicate various types of information with each other through the network, where a set of client devices includes a set of PMP devices and a monitor, each of the PMP devices can send data representing physiological parameters of patients to the monitor device), 
a processing step of generating display information for displaying the pieces of identification information of the subjects to allow the observer to select them (Figure 3 discloses displaying NIBP, pulse rate, SpO2, and temperature, illustrating displaying pieces of identification information; paragraph 4 discloses a display area allocated for each identified  physiological module), and 
a selection receiving step of receiving a selection of one piece of identification information of one subject from the pieces of identification information of the subjects by the observer (paragraph 63 discloses selection of the NIBP cuff inflation button starts and ends the inflation of the cuff, indicating the selection of the identification information; paragraph 71 discloses the display screen enables a user to select the parameter reporting frames in order to change how the parameters are represented on the display), 
wherein the information processing terminal transmits a command to the measuring devices for allowing the measuring devices to transmit biological information of one subject to which the measuring devices storing the one piece of identification information of the one subject received in the selection receiving step are attached (paragraph 33 discloses the client devices can communicate various types of information with each other through the network, where a set of client devices includes a set of PMP devices and a monitor, each of the PMP devices can send data representing physiological parameters of patients to the monitor device), 
the measuring devices transmit, to the information processing terminal, the biological information of the one subject to which the measuring devices storing the one piece of identification information are attached in response to the transmission command transmitted from the information processing terminal (paragraph 33 discloses the client devices can communicate various types of information with each other through the network, where a set of client devices includes a set of PMP devices and a monitor, each of the PMP devices can send data representing physiological parameters of patients to the monitor device), and 
the information processing terminal generates display information for displaying the biological information transmitted by the measuring devices and received by the information processing terminal on a display screen of the information processing terminal (paragraph 63 discloses selection of the NIBP cuff inflation button starts and ends the inflation of the cuff, indicating the selection of the identification information; paragraph 71 discloses the display screen enables a user to select the parameter reporting frames in order to change how the parameters are represented on the display).  
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Gaines to further include configuring a presentation of physiological data for a patient using one or more physiological sensor devices as disclosed by Vassallo.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Gaines in this way since to allow multiple health care equipment modules to measure one or more physiological parameters of a healthcare patient (Vassallo:  paragraph 38) and to display the measurements in a parameter reporting area which contains a representation of the different measurements of a patient (Figure 3 and paragraph 60).
Gaines and Vassallo fail to explicitly teach the following limitations met by Stump as cited:
an identification information generating step of issuing additional information in response to a request (Figure 4 discloses assigning a new device; paragraph 37 discloses registering and assigning monitoring devices via RFID, QR Code, barcode or similar identifications, with subjects, subject biometric information, and subject identifying information, where the subject identifying information is interpreted as identification information; paragraph 89 discloses displaying additional physiological signs), and 
generating identification information including the additional information and the identification information as identification information of one subject to which the measuring devices included in one set are attached (Figure 4 discloses assigning a new device; paragraph 37 discloses registering and assigning monitoring devices via RFID, QR Code, barcode or similar identifications, with subjects, subject biometric information, and subject identifying information, where the subject identifying information is interpreted as identification information; paragraph 89 discloses displaying additional physiological signs). 
The motivation to combine the teachings of Gaines, Vassallo, and Stump is discussed in the rejection of claim 3, and incorporated herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINE K RAPILLO whose telephone number is (571)270-3325. The examiner can normally be reached Monday - Friday 7:30 - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KRISTINE K. RAPILLO
Examiner
Art Unit 3626



/KRISTINE K RAPILLO/Examiner, Art Unit 3626